Exhibit 99.2 UNAUDITED CONDENSED PRO FORMA FINANCIAL STATEMENTS OF THE COMPANY FOR THE TWELVE MONTHS ENDED DECEMBER 31, 2014 The following unaudited pro forma condensed combined balance sheet as of December 31, 2014 and the unaudited pro forma condensed combined statement of operations for the year ended December 31, 2014 are based on the historical financial statements of NaturalShrimp Holdings, Inc. (“NSH”) and Multiplayer Online Dragon, Inc. (“MYDR”), a publicly-held Nevada corporation, pursuant to an Asset Purchase Agreement (the “Agreement”) dated November 26, 2014, after giving effect to NSH’s reverse acquisition of MYDR on January 30, 2015, and applying the assumptions and adjustments described in the accompanying notes to the unaudited pro forma condensed combined financial statements.Subsequent to the Agreement, on March 3, 2015, MYDR amended its Articles of Incorporation to change its name to “NaturalShrimp Incorporated” (the “Company” or “NSI”). The acquisition has been accounted for using the acquisition accounting method, as described in Note 1 to these unaudited pro forma condensed combined financial statements. The Company utilized the accounting guidance in ASC 805-40 “Business Combinations – Reverse Acquisitions” to determine that, for the periods April 1, 2013 through January 29, 2015, NSH, is the accounting acquirer. The unaudited pro forma condensed combined balance sheet as of December 31, 2014 gives effect to certain pro forma adjustments, is presented as if the reverse acquisition of MYDR had occurred on December 31, 2014, and is derived from the audited consolidated balance sheet of NSH at December 31, 2014 and the unaudited balance sheet of MYDR at December 31, 2014.The unaudited pro forma condensed combined statement of operations for the year ended December 31, 2014 gives effect to certain pro forma adjustments, is derived from the historical statements of operations of NSH, and is presented as if the acquisition occurred on January 1, 2014. The unaudited pro forma condensed combined statement of operations is based upon the historical financial statements of NSH and MYDR and includes all adjustments that give effect to events that are directly attributable to the transaction, are expected to have a continuing impact, and that are factually supportable. The pro forma adjustments and related assumptions are described in the accompanying notes presented on the following pages.The unaudited pro forma adjustments are based upon currently available information and assumptions that we believe to be reasonable. The unaudited pro forma condensed combined financial statements have been prepared by management for illustrative purposes only, in accordance with Article 11 of Regulation S-X and are not necessarily indicative of the consolidated financial position or results of operations in future periods or the results that actually would have been realized had NSH and MYDR been a combined company during the specified periods.The unaudited pro forma condensed combined financial statements, including the notes thereto, should be read in conjunction with: ● the accompanying notes to the unaudited pro forma condensed combined financial statements; ● the audited consolidated financial statements of NSH for the year ended December 31, 2014 and the related notes thereto, included in NSH's Form 8-K/A filed with the Securities and Exchange Commission on April 17, 2015; ● the audited financial statements of the MYDR for the year ended March 31, 2014 and the related notes thereto, filed as part of MYDR’s Form 10-K filed with the Securities and Exchange Commission on July 14, 2014; and ● the unaudited condensed financial statements of MYDR for the nine month periods ended December 31, 2014 and the related notes thereto, filed as part of MYDR’s Form 10-Q filed with the Securities and Exchange Commission on February 23, 2015. 1 NATURALSHRIMP HOLDINGS, INC. AND SUBSIDARIES UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET As of December 31, 2014 (U.S. Dollars in Thousands) NaturalShrimp Multiplayer Online NaturalShrimp Holdings, Inc. Dragon, Inc. Pro Forma Holdings, Inc. Historical Historical Adjustments Pro Forma ASSETS Current assets Cash and cash equivalents $ $ $ Accounts receivable Other Total current assets Fixed assets Land Building Machinery & Equipment Furniture and fixtures Accumulated depreciation ) Property and equipment net - Intangible assets Identified intangible asset - Know how - Goodwill - Intangible assets - Other assets Deposits Total other assets - Total assets $ $ $
